Duncan, J.,
dissenting. This case brings before us a question of most serious import.
Shall an elector be denied the right to exercise his elective franchise merely because he does not know the ward and precinct in which he resides?
It should be noted at the outset that counsel agree, and the fact is one of which the court may take judicial notice, *10that the ordinary voter does not know in which ward and precinct he resides.
The power to petition, for referendum, which is reserved to the people under our Constitution, is a basic and fundamental right, and is a basic part of the elective franchise. It is so basic and fundamental that the Constitution itself provides that “Laws may be passed to facilitate their operation, but in no way limiting or restricting either such provisions or the powers herein reserved.” Section 1g, Article II, Ohio Constitution. (Emphasis added.)
However, both the Constitution and the statutes here involved provide that a signer of a referendum petition shall place his ward and precinct after his name.
The problem before this court is whether the failure to do so invalidates the signature of the elector.
In other words, does the use of the word “shall” make this requirement mandatory, so that the absence of this information will invalidate the signature?
This becomes a matter of statutory and constitutional construction.
In interpreting and construing both statutes and the Constitution, one of the most basic and fundamental precepts which a court is required to follow is to give a fair and reasonable construction to the language therein, and to avoid a narrow or unreasonable construction which would lead to absurd or unreasonable consequences.
As was said in the second paragraph of the syllabus in Castleberry v. Evatt, 147 Ohio St. 30:
“In the construction of constitutional provisions or legislative enactments unreasonable or absurd consequences, should, if possible, be avoided.” See, also, 10 Ohio Jurisprudence 2d 137, Constitutional Law, Section 36.
This is especially true in relation to provisions of law relating to the rights of elective franchise. Such provisions must be interpreted to facilitate and promote, not to impair, the right of the individual to exercise his elective franchise.
It is true that courts ordinarily construe the word “shall” as having a mandatory meaning. However, where such construction would be detrimental to the public, it *11can be, and it has been, determined that in certain instances “shall” is purely directory. 50 Ohio Jurisprudence 2d 30 and 33, Statutes, Sections 20 and 22.
This case presents one of the instances where the only reasonable construction that can be given to “shall” is that it is merely directory. To hold otherwise would, in light of the conceded facts, be an unreasonable and absurd construction.
To hold that the insertion in the petition of the ward and precinct of each signer is mandatory is to impose a duty which it is conceded the ordinary citizen cannot fulfill.
A construction that imposes a duty, which it is conceded cannot be fulfilled by the ordinary voter, is manifestly unreasonable. To construe the requirement in the instant case as mandatory imposes a duty which effectively deprives the elector of a right which the Constitution itself provides cannot be impaired.
The only reasonable construction of the requirement of Section 305.32, Revised Code, that “Each signer * * * shall place # * * after his name * * * the ward and precinct * * *,” is that it is directory only and that the failure of a signer to include the ward and precinct in a referendum petition does not invalidate the signatures.
This conclusion is strengthened by the fact that in present day elective processes the inclusion of the ward and precinct ordinarily serves no useful purpose. The only time there would be a necessity for this information is in situations where the electoral action is directed to a specific ward or precinct. In city-wide, county-wide or state-wide elections, no purpose would be served.
Obviously, the framers of the Constitution inserted the requirement of ward and precinct merely for the purpose of identification. See Proceedings and Debates of the Constitutional Convention (1912), page 945, where it was stated by Mr. Cassidy that the requirement of ward and precinct “was to enable the signers of these petitions to be easily identified.” Such information is not necessary, or, according to respondents, is it used in processing signatures. Where such information is neither necessary nor useful in *12processing the signatures on the petition, it is patently unreasonable to hold that the absence of such information invalidates the signature. Neither logic nor reason dictates that result. On the contrary, the only tenable construction would be to hold that the absence of such information does not affect the validity of the signatures.
I am aware that certain decisions of this court disagree with the position I have taken. Ordinarily, I am a firm believer in the sanctity of legal decisions and stare decisis. However, I also believe, as Justice Brandeis said in his dissenting opinion in Washington v. W. C. Dawson & Co., 264 U. S. 219, 238:
“Stare, decisis is ordinarily a wise rule of action. But it is not a universal, inexorable command.”
Here, we are not concerned with a rule of property under which rights have vested, or with a prescribed rule of conduct on which many have relied in shaping their actions. To hold that the failure to insert the ward and precinct after a signer’s name on a petition does not invalidate the signature would be a salutary rule and have no deleterious result, whereas, the decision of the majority in this case will effectively deprive many persons of their constitutional right to require that certain legislation be submitted to the vote of the people. For these reasons, I cannot agree with the majority and believe that the writ of prohibition should be denied.